DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 8 October 2021 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:  There should only be a single comma after “2”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation mechanism” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “actuation mechanism” has been interpreted as being an electric motor or actuator as presented in para. 0050 of the specification, or known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 1, the claim recites the limitation “transport refrigeration unity”.  It is unclear in this context what the term “unity is meant to connote.  Appropriate clarification and correction is required.
	Claims 2-11 are rejected since they depend from rejected claim 1.
	At claim 7, the claim recites that the “louver members extend generally parallel to a surface of the surround assembly when in the first position.”  However, claim 5 has already established the louver members being generally perpendicular in the first position.  While claim 7 does not depend from claim 5, the use of the first position as being both the perpendicular and the parallel position renders the claims confusing.  The Examiner believes that Applicant meant for claim 7 to be referring to the second position as parallel.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dankowski (US 4,567,734).
As per claim 1, Dankowski discloses a cover assembly of a transport refrigeration unity comprising 20: a surround assembly having a central opening (see re Fig. 1 wherein a large opening is provided at the center-front unit 20); and a grill positionable in overlapping relationship with the central opening (Figs. 1-3b), wherein the grill includes a plurality of louver members (80, 80’) and a plurality of openings are defined between the plurality of louver members (respective openings between louvers in Figs. 1-3b), the plurality of openings being arranged in fluid communication with the central opening (each of the openings are arranged within the larger central opening (Figs. 1-3b) ; wherein the plurality of openings define an inlet area (air inlet for passage to condenser 70) and the inlet area is variable (via controllable louvers 80’ between positions shown in Figs. 3a & 3b).
	As per claim 2, Dankowski discloses wherein the plurality of louver members are movable between a first position (Fig. 3a) and a second position (Fig. 3b).

	As per claim 4, Dankowski discloses wherein the inlet area is maximized when the plurality of louver members are in the first position (Fig. 3a fully opens the louvers).
	As per claim 5, Dankowski discloses wherein the plurality of louver members extend generally perpendicular to a surface of the surround assembly when in the first position (Fig. 3a).
	As per claim 6, Dankowski discloses wherein the inlet area is minimized when the plurality of louver members are in the second position (Fig. 3b has louvers in closed position).
	As per claim 7, Dankowski discloses wherein the plurality of louver members extend generally parallel to a surface of the surround assembly when in the first position. (See corresponding rejection under 35 U.S.C. 112(b), above.  Since claim 7 depends directly from claim 2, the first position may be alternatively designated as that of Fig. 3b, wherein the louver members are generally parallel to the surround surface.  However, the Examiner suspects that Applicant meant for this limitation to refer to the second position as already designated above, which again corresponds to the arrangement of Fig. 3b.)
	As per claim 8, Dankowski discloses wherein the plurality of openings are fully sealed when the plurality of louver members are in the second position.
	As per claim 10, Dankowski discloses wherein the grill further comprises a central support (central vertical support illustrated in Fig. 1) and a first plurality of louver members extend from the central support in a first direction and a second plurality of louver members extend from the central support in a second direction (respective plurality of grills extending to the left of the support and plurality of grills extending to the right of the support).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankowski (US 4,567,734).
	As per claim 9, Dankowski does not explicitly wherein between about 10% and 20% of the central opening is arranged in fluid communication with the plurality of openings when the plurality of louver members are in the second position. However, Dankowski does disclose that the louvers may be moved between fully closed, through partially closed, to fully opened positions (col. 3, lines 55-59; etc.).  Since the claimed range is within the range described by Dankowski, and since, within the context of Dankowski, the degree of opening is a result effective variable for obtaining a desired head pressure (col 3, lines 53-63), it is considered a simple mechanical expedient arrived at through routine experimentation to arrive at an opening degree of between about 10% and 20% for the purpose of achieving desired airflow based on the refrigerant head pressure.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankowski (US 4,567,734) in view of Sugiyama (US 8,292,014 B2).
	As per claim 11, Dankowski further comprising a control system including: an actuation mechanism (solenoid 170) coupled to at least one of the plurality of louver members (via plunger 172 and linkage assembly 162). Dankowski further discloses control means for controlling the inlet opening degree in response to an operating parameter (col. 5, lines 15-18).  However, Dankowski does not explicitly teach a controller operably coupled to the actuation mechanism, wherein the controller communicates a movement command associated with the at least one of the plurality of louver members to the actuation mechanism.  Sugiyama teaches a vehicle grill control arrangement wherein grill controller 34 is operably coupled to actuation mechanism 35 (Fig. 3), wherein the controller communicates a movement command associated with the at least one of the plurality of louver members to the actuation mechanism (col. 7, lines 5-20; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a controller in communication with the actuation mechanism of Dankowski for the purpose of effectively and electronically processing the sensed parameter conditions into control signals for the grill louvers.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Watanabe et al. (US 2010/0243352 A1) teach a movable grill shutter arrangement for  a vehicle.
	Khan (US 2010/0218531 A1) teaches a grille surround assembly for a transport refrigeration unit.
	Charnesky et al. (US 8,561,738 B2) teach a compound shutter control arrangement for a vehicle grill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763